The Chief Justice
delivered the opinion.
This is a writ of error to a judgment of the Adair county court, rendered on motion, in favor of the defendant in error, as sheriff, against one of the plaintiffs in error as his deputy, and against the others as the securities of the deputy.
The notice was, that the motion would be made “on the first Monday of December next,” after the date of the notice) being Adair county court; and the motion was made and the judgment rendered on Tuesday, the second day of the court, without any entry having been made on the minutes of the court on Monday of the intended motion. Two of the plaintiffs in error appeared, but one of them did not, and the judgment was taken against them all jointly. The judgment, we think, cannot be sustained. The notice be-*143jag to the first day of the court, could not justify taking judgment aginst the absent defendant, on the second day of the court, without any entry having been made of the motion on the first day. Had such entry been made, it would then have been a matter depending in court, and without any express order of continuance, would have been adjourned by the adjournment of the court to the next day: but as no such entry was made, we can perceive no principle upon which the adjournment of the court could operate as a continuance of the motion till the second day of the court. The, judgment, therefore, must be considered as a judgment without notice as to the plaintiff in error who did not appear, and consequently erroneous, and being erroneous as to him, and joint against all, it must be erroneous as to all the plaintitls in error.
gn^ashenff that on a certain day a mo-him, unless noted on that com-t» take it up on a succeeding tllav» .""⅝ appears.
Hardin for plaintiff
Judgment reversed with costs, and the cause remanded for new proceedings-